998 F.2d 1008
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James H. BUCHANAN, Petitioner,v.U.S. RAILROAD RETIREMENT BOARD, Respondent.
No. 93-1124.
United States Court of Appeals,Fourth Circuit.
Argued:  June 11, 1993.Decided:  July 19, 1993.

On Petition for Review of an Order of the United States Railroad Retirement Board.  (A-223-46-6566)
Argued:  F. Rodney Fitzpatrick, Roanoke, Virginia, for Petitioner.
Marguerite Palmaccio Dadabo, Railroad Retirement Board, Chicago, Illinois, for Respondent.
On Brief:  Catherine C. Cook, General Counsel, Steven A. Bartholow, Deputy General Counsel, Thomas W. Sadler, Assistant General Counsel, Railroad Retirement Board, Chicago, Illinois, for Respondent.
R.R. Retirement Bd.
AFFIRMED.
Before NIEMEYER and WILLIAMS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
OPINION
PER CURIAM:


1
James Buchanan seeks review of the Railroad Retirement Board's (Board's) order affirming the Hearings Officer's denial of his claim for a disability annuity under § 2(a)(1)(v) of the Railroad Retirement Act. 45 U.S.C. § 231a(a)(1)(v) (1988).  Buchanan argues that the Hearings Officer and the Board failed to accord proper weight to the opinion of his treating physician and improperly discredited Buchanan's testimony regarding his level of pain.


2
Our review of the record, the opinions of the Hearings Officer and the Board, and the arguments of counsel disclose that the Hearings Officer's and the Board's opinions are supported by substantial evidence and that Buchanan's arguments have no merit.   See Duncan v. Railroad Retirement Bd., 375 F.2d 915, 920 (4th Cir. 1966) (appellate court reviews Board's findings for substantial evidence).  Accordingly, we affirm on the basis of the well-reasoned opinions of the Hearings Officer and the Board.  In re Buchanan, no. 91-632 (R.R.B. Hearings Officer Jun. 20, 1991), aff'd no.  3974 (R.R.B. Jan. 28, 1992).

AFFIRMED